DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 6/2/2020 has been entered. Claims 1, 3-21 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to Claims 1, 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 9-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20090232084 A1) in view of Yew et al. (US 20030108059 A1).
Regarding claim 1, Li teaches a user equipment device (UE) (device of fig. 2), comprising: 
wherein the UE is configured to: 
receive a plurality of aperiodic uplink grants from a base station according to an uplink grant schedule (Allocation of the time-frequency resource 600 can be carried out in a variety of ways. In some embodiments, an application zone may contain all subcarriers of one or multiple OFDM symbols or time 
transmit uplink data communications to the base station in response to the received aperiodic uplink grants wherein the uplink communications are transmitted at the non-uniform time intervals according to the uplink grant schedule (Once established, the connection IDs, including BCIDs and ACIDs, are disseminated, through broadcasting messages for example, to the corresponding base station(s) and mobile device(s) for proper packet transmission and reception, see [0046]).
However, Li does not clearly teach wherein the uplink grant schedule is determined prior to distribution of a first uplink grant of the uplink grant schedule.
In an analogous field of endeavor, Yew teaches wherein the uplink grant schedule is determined prior to distribution of a first uplink grant of the uplink grant schedule (Generate a schedule base on output from step I, see [0142] and When the schedule is determined, access point AP transmits QoS 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of LI with the scheduling of Yew to provide a resource allocation by allowing data streams requiring specific level of service by specifying the bandwidth, latency, jitter and the period of occurrence of the 3 preceding parameters at its’ marked maximum value to be requested to the medium access layer as suggested, see Yew [0010].
Li as modified by Yew discloses the claimed invention, except for the at least one antenna; at least one transmitter coupled to the antenna; at least one receiver coupled to the antenna; one or more processors coupled to the at least one transmitter and the at least one receiver. Li teaches that it is known to a mobile device to communicate to a base station. It would have been obvious to one of ordinary skill in the art at the time of the claim invention was made to provide the mobile device of Li with antenna, transmitter, receiver and processor, in order to permit the mobile device to communicate with the base station.

Regarding claim 10, Li teaches a base station (e.g. BS of Fig. 1), comprising: 
wherein the base station is configured to: 
wherein the uplink grant schedule is aperiodic and the uplink grants of the uplink grant schedule are distributed according to non-uniform time intervals (In a system with one or multiple application zones, the remaining resource unused by the application zones can be treated as a special resource zone. The special resource zone may be irregular in shape. The MAC scheduler may track the time-frequency resources in this special zone and broadcast the resource allocation in a special zone MAP message, see [0039)), wherein each of the uplink grants of the uplink grant schedule allocates resources to the UE for uplink data communications to the base station (As was previously discussed, the medium 
issue aperiodic uplink grants to the UE according to the uplink grant schedule (Allocation of the time-frequency resource 600 can be carried out in a variety of ways. In some embodiments, an application zone may contain all subcarriers of one or multiple OFDM symbols or time slots, see [0038] and the MAC scheduler may track the time-frequency resources in this special zone and broadcast the resource allocation in a special zone MAP message. In some embodiments, the special zone MAP message explicitly identifies the resource zone, for example using the time and frequency coordinates of a resource block. A mobile device can identify its own resource by decoding the MAP message, see [0039]); and 
receive uplink data communications from the UE in response to the issued uplink grants (Once established, the connection IDs, including BCIDs and ACIDs, are disseminated, through broadcasting messages for example, to the corresponding base station(s) and mobile device(s) for proper packet transmission and reception, see [0046]).
However, Li does not clearly teach receive information from a user equipment device (UE), wherein the information is usable by the base station to determine an uplink grant schedule; determine an uplink grant schedule, prior to distribution of a first uplink grant of the uplink grant schedule, based on the information received from the UE.
In an analogous field of endeavor, Yew teaches receive information from a user equipment device (UE), wherein the information is usable by the base station to determine an uplink grant schedule (Access point AP collects required information of stations concerning QoS registration in order to know how much quality is required for transmission or what system of transmission is required for a station that has made a reservation request RR. This request information is incorporated in QoS registration 
determine an uplink grant schedule, prior to distribution of a first uplink grant of the uplink grant schedule (Generate a schedule base on output from step I, see [0142] and When the schedule is determined, access point AP transmits QoS reservation response frame 417 (FIG. 4D) to reservation requesting stations Ta, Tb, and Tc for confirmation, see [0066]), based on the information received from the UE (Access point AP collects required information of stations concerning QoS registration in order to know how much quality is required for transmission or what system of transmission is required for a station that has made a reservation request RR). 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li with the scheduling of Yew to provide a resource allocation by allowing data streams requiring specific level of service by specifying the bandwidth, latency, jitter and the period of occurrence of the 3 preceding parameters at its marked maximum value to be requested to the medium access layer as suggested, see Yew [0010].
Li as modified by Yew discloses the claimed invention, except for at least one antenna; 3at least one transmitter coupled to the antenna; at least one receiver coupled to the antenna; one or more processors coupled to the at least one transmitter and the at least one receiver. Li teaches that it is known to a mobile device to communicate to a base station. It would have been obvious to one of ordinary skill in the art at the time of the claim invention was made to provide the base station of Li with antenna, transmitter, receiver and processor, in order to permit the mobile device to communicate with the base station.

Regarding claim 18, Li teaches an apparatus (e.g. BS of Fig. 1), comprising: at least one processing element (e.g. FFT 240), wherein the processing element is configured to: 
at non-uniform time intervals (In a system with one or multiple application zones, the remaining resource unused by the application zones can be treated as a special resource zone. The special resource zone may be irregular in shape. The MAC scheduler may track the time-frequency resources in this special zone and broadcast the resource allocation in a special zone MAP message, see [0039]), wherein each of the uplink grants of the uplink grant schedule allocates resources to the UE for uplink data communications to the base station (As was previously discussed, the medium access control (MAC) scheduler may allocate specific zones of airlink resources for certain types of packet streams, see [0046]), and wherein the uplink grant schedule is aperiodic (In a system with one or multiple application zones, the remaining resource unused by the application zones can be treated as a special resource zone. The special resource zone may be irregular in shape. The MAC scheduler may track the time-frequency resources in this special zone and broadcast the resource allocation in a special zone MAP message, see [0039]), wherein each of the aperiodic uplink grants of the uplink grant schedule allocates resources to the UE for uplink data communications to the base station (As was previously discussed, the medium access control (MAC) scheduler may allocate specific zones of airlink resources for certain types of packet streams, see [0046]); and 
generate uplink data communications to the base station in response to the received uplink grants (Once established, the connection IDs, including BCIDs and ACIDs, are disseminated, through 
However, Li does not clearly teach communicate information to a base station, wherein the information is usable by the base station to determine an uplink grant schedule; and wherein the uplink grant schedule is determined prior to distribution of a first uplink grant of the uplink grant schedule.
In an analogous field of endeavor, Yew teaches teach communicate information to a base station, wherein the information is usable by the base station to determine an uplink grant schedule (Access point AP collects required information of stations concerning QoS registration in order to know how much quality is required for transmission or what system of transmission is required for a station that has made a reservation request RR. This request information is incorporated in QoS registration request frame 407 (FIG. 4C), and it is transmitted from reservation requesting station to access point, see [0064]); and wherein the uplink grant schedule is determined 5prior to distribution of a first uplink grant of the uplink grant schedule (Generate a schedule base on output from step I, see [0142] and When the schedule is determined, access point AP transmits QoS reservation response frame 417 (FIG. 4D) to reservation requesting stations Ta, Tb, and Tc for confirmation, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li with the scheduling of Yew to provide a resource allocation by allowing data streams requiring specific level of service by specifying the bandwidth, latency, jitter and the period of occurrence of the 3 preceding parameters at its marked maximum value to be requested to the medium access layer as suggested, see Yew [0010].
Regarding claim 3, Li as modified by Yew teaches the UE of claim 1, and Yew further teach wherein the UE is further configured to: communicate information to the base station, wherein the information is usable by the base station to determine the uplink grant schedule (Access point AP collects required information of stations concerning QoS registration in order to know how much quality 

Regarding claim 5, Li as modified by Yew teaches the UE of claim 3, and Yew further teaches wherein the information communicated to the base station comprises one or more of the following:(1) numbers of bytes expected to be communicated between the UE and the base station; (2) expectations of time periodicity of grants; (3) expected grant assignment tolerance; or (4) application traffic class indications (e.g. Nominal MSDU size 410 of Yew Fig. 4C)

Regarding claim 9, Li as modified by Yew teaches a UE of claim 1, and Yew further teaches wherein the uplink communications transmitted to the base station in response to the received aperiodic uplink grants are conveyed using a special public data network, wherein the public data network is established for the purpose of conveying the uplink communications (In most networks, Quality of Service provided for a data streams is largely handled at the Internet Protocol (IP) or application layers, see Yew [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li with the scheduling of Yew to provide a resource allocation by allowing data streams requiring specific level of service by specifying the bandwidth, latency, jitter and the period of occurrence of the 3 preceding parameters at its marked maximum value to be requested to the medium access layer as suggested, see Yew [0010].

Regarding claim 11, Li as modified by Yew teaches a base station of claim 10, wherein the information received from the UE comprises one or more of the following: (1) numbers of bytes 
Regarding claim 19, Li as modified by Yew teaches an apparatus of claim 18, wherein the information communicated to the base station is communicated using media access layer (MAC) signaling (The QoS registration request is received from a station transmitting the data stream via wireless medium, see Yew [0011]).
Regarding claim 20, Li as modified by Yew teaches the apparatus of claim 18, wherein the information communicated to the base station comprises a power preference indication information element (Additional control information, such as power control information, can be added to the IE with additional bit fields, see Li [0051]).
Regarding claim 21, Li as modified by Yew teaches the UE of claim 3, wherein the information communicated to the base station is communicated using media access layer (MAC) signaling (The QoS registration request is received from a station transmitting the data stream via wireless medium, see Yew [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li with the scheduling of Yew to provide a resource allocation by allowing data streams requiring specific level of service by specifying the bandwidth, latency, jitter and the period of occurrence of the 3 preceding parameters at its marked maximum value to be requested to the medium access layer as suggested, see Yew [0010].

15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yew and further in view of Koc et al (US 20140301288 A1). 
Regarding claim 15, Li as modified by Yew teaches the base station of claim 10, wherein the base station is further configured to: establish a special public data network, wherein the uplink communications received from the UE in response to the issued aperiodic uplink grants are conveyed using the special public data network (In most networks, Quality of Service provided for a data streams is largely handled at the Internet Protocol (IP) or application layers, see Yew [0005]).
However, Li and Yew do not clearly teach tear down the public data network upon cessation of the uplink communications.
In an analogous field of endeavor, Koc teaches tear down the public data network upon cessation of the uplink communications (RRC connection release, see step 25 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the connection establishment of Koc to provide a dynamic grant for reducing the signaling overhead for frequent small-data transmissions as suggested.

7.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yew and further in view of Yuan et al (US 20130107817 A1). 
Regarding claim 16, Li as modified by Yew teaches the base station of claim 10.
However, Li and Yew do not clearly teach wherein the base station is further configured to modify the communication configuration in response to the information received from the UE.
In an analogous field of endeavor, Yuan teaches wherein the base station is further configured to modify the communication configuration in response to the information received from the UE (If the client device is transmitting at a high data rate, the client device may be associated with a greater 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the schedule of Yuan to provide a dynamic grant to maximize the data that a network of wireless devices and corresponding base stations can exchange in a particular portion of spectrum as suggested, see Yuan [0003].

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yew and further in view of Yuan et al (US 20130107817 A1) and Malladi et al. (US 20080207150 A1). 
Regarding claim 17, Li as modified by Yew and Yuan teaches a base station of claim 16.
However, Li, Yew and Yuan do not clearly teach wherein modifying the communication configuration of the base station comprises modifying one or more of discontinuous reception configuration, measurement thresholds, or RRC and NAS timers of the base station.
In an analogous field of endeavor, Malladi teaches wherein modifying the communication configuration of the base station comprises modifying one or more of discontinuous reception configuration, measurement thresholds, or RRC and NAS timers of the base station (the power level can be compared to a target, and if the difference exceeds a threshold, then adjustment can be triggered, see [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li, scheduling request of Yew and the scheduling of Yuan with the power control of Malladi to provide an aperiodic uplink grant wherein .

9.	Claims 4, 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yew and further in view of Pelletier at al. (US 20120281566 A1).
Regarding claim 4, Li as modified by Yew teaches a UE of claim 3.
However, Li and Yew do not clearly teach wherein the information communicated to the base station comprises one or more identifiers, wherein the identifiers correspond with one or more uplink grant schedules stored on the base station.
In an analogous field of endeavor, Pelletier teaches wherein the information communicated to the base station comprises one or more identifiers (The RA-RNTI is used to indicate scheduling of the random access response on a PDSCH, and identifies which time-frequency resource was used by a WTRU to transmit the random access preamble, see Pelletier [0061]), wherein the identifiers correspond with one or more uplink grant schedules stored on the base station (A special RNTI, i.e., contention-based" RNTI, may be assigned to the WTRU(s) for this purpose, see Pelletier [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 6, Li as modified by Yew teaches a UE of claim 3.
However, Li and Yew do not clearly teach wherein the information communicated to the base station is communicated using a dedicated bearer establishment procedure.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 7, Li as modified by Yew teaches the UE of claim 1.
However, Li and Yew do not clearly teach wherein determining the uplink grant schedule is based on performing packet inspection on the uplink packets.
In an analogous field of endeavor, Pelletier teaches wherein determining the uplink grant schedule is based on performing packet inspection on the uplink packets (Packet filters may be used in the WTRU and in the CN, see Pelletier [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 8, Li as modified by Yew and Pelletier teaches a UE of claim 7, wherein the packet inspection performed by the base station comprises examining one or more of more of the port numbers, source addresses, or destination addresses included in uplink packets received from the UE (This IE may contain the destination address, routing information, small data type, or the like, see Pelletier [0092]).

Regarding claim 12, Li as modified by Yew teaches a base station of claim 10, teach wherein the information received from the UE comprises uplink packets (The control messages may include information such as the packet destination, the modulation and coding method, and the airlink resource used, see Li [0017]).
However, Li and Yew do not clearly teach wherein determining the uplink grant schedule is based on performing packet inspection on the uplink packets.
In an analogous field of endeavor, Pelletier teaches wherein determining the uplink grant schedule is based on performing packet inspection on the uplink packets (Packet filters may be used in the WTRU and in the CN, see Pelletier [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 13, Li as modified by Yew and Pelletier teaches a base station of claim 12, wherein the packet inspection comprises examining one or more of more of the port numbers, source addresses, or destination addresses included in uplink packets received from the UE (This IE may contain the destination address, routing information, or the like, see Pelletier [0092]).
Regarding claim 14, Li as modified by Yew teaches a base station of claim 10.
However, Kim and Yew not clearly teach wherein the information received from the UE is communicated using a dedicated bearer establishment procedure.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Li and the scheduling of Yew with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641